Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 8,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00645-CV
                                   ____________

                      CHARLES RICHARD PEREZ, Appellant

                                           V.

                        PRINCE METALS, L.L.C., Appellee


                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-55791


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed February 15, 2011. On December 1,
2011, appellant filed a motion to dismiss the appeal because the case has been settled.
See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Chief Justice Hedges, Justices Christopher and Jamison.